DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0228571 by Aharchaou et al.
claims 1, 10 and 20, Aharchaou discloses a method/program product/system, comprising: 
creating a first security policy associated with a first tenant in a multi-tenant hosting data processing environment (Aharchaou: Page 2, Sec 17: remote data center 130; Fig 5: Page 5, Sec 48-52; universal security policy created for a security group); 
causing a first virtual machine to execute on a first host, the first virtual machine associated with a first group defined by the first security policy (Aharchaou: Page 2, Sec 17: remote data center 130; Fig 5: Page 5, Sec 48-52; VM created based on security policy); 
causing a controller to send, from the controller to an agent executing on the first host, authorized communication information, the authorized communication information specifying a set of virtual machines associated with the first group (Aharchaou: Fig 2: Page 3, Sec 32- Page 4, Sec 38); and 
causing the agent to configure a second routing entry in the first host, the second routing entry derived from the authorized communication information, the second routing entry causing the first virtual machine to reject outgoing network traffic intended for a second IP address, the second IP address associated with a third virtual machine outside the first group (Aharchaou: Fig 2: Page 3, Sec 32- Page 4, Sec 38).  
As to claims 2 and 11, Aharchaou further discloses wherein the authorized communication information comprises the second routing entry (Aharchaou: Fig 2: Page 3, Sec 32- Page 4, Sec 38).
claims 3 and 12, Aharchaou further discloses further comprising: causing the agent to derive the second routing entry from the authorized communication information (Aharchaou: Fig 2: Page 3, Sec 32- Page 4, Sec 38).  
As to claim 9, Aharchaou further discloses further comprising: causing the agent to configure a first routing entry in the first host, the first routing entry derived from the authorized communication information, the first routing entry causing the first virtual machine to allow outgoing network traffic intended for a first IP address, the first IP address associated with a second virtual machine within the first group (Aharchaou: Fig 2: Page 3, Sec 32- Page 4, Sec 38).
As to claim 18, Aharchaou further discloses wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Aharchaou: Page 2, Sec 18-20).
As to claim 19, Aharchaou further discloses wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (Aharchaou: Page 2, Sec 18-20).  

Allowable Subject Matter
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,539,582 to Aziz et al. discloses controlling traffic in a virtual machine environment
U.S. Patent Application Publication No. 2016/0092254 by Borra discloses dynamically configurable routing tables

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432